Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 16935622 application filed 7/22/2020.  
Claims 1-20 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 7/22/2020 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 7/22/2020 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 103(a) as being obvious over TEAL ET AL.  (US PG PUB 20120085023) in its entirety.  Hereby referred to as TEAL.  
Regarding claims 1-20:
TEAL teaches in para [0006] current systems strive to mechanically control the variables of heat, residence time and oxygen levels to achieve consistent torrefied particles. Typical mechanisms intended to torrefy biomass particles under low level oxygen conditions use mechanical means to convey the particles (such as rotating trays or screws) and apply heat to the conveying surfaces for conduction to the particles to be torrefied. Such mechanisms suffer from a variety of drawbacks, including being difficult or impossible to significantly scale up in capacity. As the demand for torrefied biomass increases, the limited capacity of current mechanisms has become an issue impeding the use of such biomass. Consequently, Applicant believes improved methods and systems able 
TEAL teaches in the abstract a biomass torrefaction system is provided which enables a continuous torrefaction process that involves the introduction of biomass particles into a rotating reactor drum having a low oxygen environment. The particles are conveyed through the drum by a heated gas stream and simultaneously torrefied thereby. Gas exiting the drum is recirculated back to a heat source for reheating the gas prior to reentering the drum. A method of biomass torrefaction is also provided. 
Para [0007] provides biomass torrefaction systems and methods which are particularly well adapted for torrefying biomass particles (including in particular cellulosic biomass particles) of various sizes in an efficient and consistent manner. The systems and methods are readily scalable to meet a wide variety of industry needs and provide enhanced process control with respect to monitoring and adjusting operational parameters (PID) to optimize or tailor characteristics of the resultant torrefied biomass particles. 

Para [0014] discloses that the biomass torrefaction system may further include a control system configured to selectively adjust the speed of the fan device to regulate the speed and volume of gas through the system. The control system may also be configured to selectively adjust the speed of the rotation of the reactor drum to regulate a time of residence of the biomass particles in the 
Para [0031] further teaches certain specific details are set forth in order to provide a thorough understanding of various disclosed embodiments. However, one skilled in the relevant art will recognize that embodiments may be practiced without one or more of these specific details. In other instances, well-known structures or steps associated with industrial process equipment and industrial processes may not be shown or described in detail to avoid unnecessarily obscuring descriptions of the embodiments. For instance, it will be appreciated 
Para [0043] FIG. 2 shows a schematic of an integrated biomass processing system 11 according to one example embodiment. The integrated biomass processing system 11 includes, among other things, the biomass torrefaction system 10 described above and a dryer system 70 which is configured to dry biomass particles prior to introduction into the torrefaction system 10. (See para [0043]-[0048] and [0051]-[0053])
TEAL differs from the claimed invention in that TEAL does not explicitly disclose wherein the controller comprises a proportional-integral-derivative (PID) controller; however TEAL teaches in para [0007]  biomass torrefaction systems and methods which are particularly well adapted for torrefying biomass particles (including in particular cellulosic biomass particles) 
Therefore, it will be appreciated by those of ordinary skill in the relevant art that various sensors (e.g., temperature sensors, oxygen sensors, etc.), control devices and other industrial process controls may be provided and managed via a programmable logic controller (PLC) or other suitable control system for monitoring the biomass torrefaction systems described herein and controlling operational parameters of the torrefaction processes to optimize or tailor characteristics of the resultant torrefied biomass particles (meets the limitations for PID and non-transitory computer-readable medium).
Furthermore, the Examiner is of the position that the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice in the absence of new or unexpected results; as stated in the MPEP § 2144.04.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771